— Appeal from an order of the Family Court of Sullivan County (Hanofee, J.), entered August 31, 1982, which awarded custody of the parties’ children to respondent. 11 The parties in this proceeding had previously agreed to a consent order whereby they had joint custody of the children with primary physical custody reposing in petitioner. Pursuant to an order of Family Court, respondent acquired physical custody of the children in September, 1981 when petitioner moved to another county. Petitioner has had weekend visitation with the children. Petitioner now seeks sole custody of her two daughters in this proceeding. 11 Testimony discloses that petitioner and respondent have waged a bitter confrontational relationship over control and access to their children. Petitioner’s actions in frustrating respondent’s visitation with his daughters have welled up into emotional outbursts detrimental to the well-being of the children. The oldest child has been obviously affected by the tensions caused by these circumstances. Her schoolwork and general demeanor have suffered as a result. K In awarding custody of the children to respondent, Family Court found that the children’s best interest would be served thereby. This is the appropriate standard to be considered in determining custody (Friederwitzer v Friederwitzer, 55 NY2d 89). H We find that the Family Court’s decision is supported by the evidence. Family Court properly enunciated the factors it considered relevant to its award of custody. The findings of Family Court must be given great weight, as “[t]he weighing of these various factors requires an evaluation of the testimony, character and sincerity of all the parties involved” (Eschbach v Eschbach, 56 NY2d 167, 173). ¶ Order affirmed, with costs. Kane, J. P., Main, Mikoll and Yesawich, Jr., JJ., concur.